DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Applicant’s election without traverse of biomarker MAT2A, a methionine cycle inhibitor that inhibits MAT2A, and FIDAS-5 in the reply filed on October 2, 2019 is reiterated for the record.
Claims 1, 4-11, 14, and 16 are currently pending.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 2, 2019.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-10 are rejected as being indefinite.  The claims are drawn to a method of treating cancer or reducing the risk of recurrence in a subject following an anti-cancer therapy.  The method consists of a single step of administering a methionine cycle inhibitor to the subject.  The transitional phrase “consisting of” excludes any steps not specified in the claim. In other words the method does not have any steps before or after administering the methionine cycle inhibitor that would treat the cancer or reduce the risk of recurrence of cancer.  The recitation of “following an anti-cancer therapy” is confusing because it implies that there was in fact an additional therapy given before administering the methionine cycle inhibitor. Further the recitation of “wherein the cancer is resistant to chemotherapy or radiotherapy” is confusing because it implied that these types of therapy have been attempted but where not successful.  Thus it is unclear if the claims are directed to a method of administering a methionine cycle inhibitor to a subject who has never had any type of treatment before/after the methionine cycle inhibitor (in view of the “consisting of” language) or if the claims encompass treating cancer by 
Regarding 16 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of diagnosing and treating a methionine dependent cancer, yet the method only requires determining the expression level of a MAT2A biomarker and administering a methionine cycle inhibitor to “the subject found to have a methionine dependent cancer”.  In the instant case there is no active process step of “diagnosing” a methionine dependent cancer. The claims recite “wherein an increased expression level of the biomarker in the cancer specimen as compared to the expression level of the biomarker in a non-cancerous specimen indicates that the subject has a methionine dependent cancer”.  However Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed. Thus it appears that the claims are incomplete, as they fail to provide an active process step of “diagnosing” that clearly accomplishes the goal set forth by the preamble of the claims.  Further the recitation of “the subject found to have a methionine dependent cancer” lacks antecedent basis in the claim because the claim does not previously refer to “a subject found to have a methionine dependent cancer”. 
 Claim 16 is rejected as being indefinite.  The claim is drawn to a method of diagnosing and treating a methionine dependent cancer in a subject that is resistant to chemotherapy or radiotherapy.  The method consists of two steps (i) determining the expression level of a MAT2A biomarker and (ii) administering a methionine cycle inhibitor.  The transitional phrase “consisting of” excludes any steps not specified in the claim. In other words the method does not have any other treating steps before or after administering the methionine cycle inhibitor.  The 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt (US 2014/0249161 Pub 9/4/2014). The rejection of claims 1, 14, and 16 are further evidenced by Hu (World J Gastroenterol 2016 Aug 14 Vol 22 No 30 pages 6876-6889) and Khoury (International Journal of Oncology 2016 Vol 49 pages 2558-2568). The rejection of Claim 5 is further evidenced by Breillout (Journal of the National Cancer Institute 82:1628-1632  by Cellarier (Cancer Treatment Reviews 2003 Vol 29 pages 489-499). 
Regarding Claim 1 Watt teaches a method for the treatment of cancer by administering an effective amount of one or more halogenated stilbene analogs to a patient in need of such therapy.  Watt teaches that halogenated stilbene analogs inhibit the growth of malignant cancers (para 0110).  Watt teaches that the cancer can be treated by administering to the patient an effective amount of one or more of the halogenated stilbene analogs according to the present disclosure, or its derivative or a pharmaceutically acceptable salt thereof, optionally in a pharmaceutically acceptable carrier or diluent, either alone, or in combination with other known pharmaceutical agents (depending upon the disease to be treated). Treatment according to the present disclosure can also be by administration of the compounds and/or compositions of the present disclosure in conjunction with other conventional cancer therapies, such as radiation treatment or surgery or administration of other anti-cancer agents (para 0111). Here the recitation of “can” has been interpreted to mean that the halogenated stilbene analogs are not required to be administered with other conventional cancer therapies (they can be given by themselves).  In fact, Watt exemplifies treatment of cancer with only a halogenated stilbene analog.  In Example 12, HT29 cells (CRC cells) were injected subcutaneously into the flanks of nude mice. The mice were then treated with 20 mg/kg compound 4dd dis-solved in PEG4000 by gavage.  The results showed that 4dd significantly inhibits the growth of xenografted tumors without any adverse effect on body weight (para 0230-0232, Fig 16). Additionally Watt teaches that the cancer may be a chemo resistant cancer, i.e., refractive forms of cancer (para 0114). Watt teaches that the 

Regarding Claim 4 Watt teaches that the cancer is a metastatic cancer (para 0114).
Regarding Claim 5 Watt teaches that in Example 12, HT29 cells (CRC cells) were injected subcutaneously into the flanks of nude mice. The mice were then treated with 20 mg/kg compound 4dd dis-solved in PEG4000 by gavage.  The results showed that 4dd significantly inhibits the growth of xenografted tumors without any adverse effect on body weight (para 0230-
Regarding Claim 6 Watt teaches a method of treating a disorder associated with an increased MAT2A biological activity or level in a subject by administering an effective amount of formula I, II, or III (which are halogenated stilbenes). Watt teaches that the disorder can be cancer (para 0019). In Example 12, the cancer that was treated with 4dd, is being interpreted as a MAT2A-dependent cancer because when MAT2A was inhibited by 4dd the cancer growth was inhibited. 
Regarding Claim 7 Watt teaches that in Example 12, HT29 cells (CRC cells) were injected subcutaneously into the flanks of nude mice. The mice were then treated with 20 mg/kg compound 4dd dis-solved in PEG4000 by gavage.  The results showed that 4dd significantly inhibits the growth of xenografted tumors without any adverse effect on body weight (para 0230-0232, Fig 16). As evidenced by Bataille, it is a property of HT29 cells that they are MTAP positive cells.  In particular Bataille teaches that they analyzed MTAP mRNA and protein expression in six colon carcinoma cell lines including HT29.  Bataille teaches that five out of the six colon cancer cell lines including HT29 were positive for MTAP (page 127, col 1-2, Fig 1a, Fig 2). 

Regarding Claim 8 Watt teaches a method of treating a disorder associated with an increased MAT2A biological activity or level in a subject by administering an effective amount of formula I, II, or III (which are halogenated stilbenes). Watt teaches that the disorder can be 
Regarding Claim 9 Watt teaches that the halogenated stilbene analogs can inhibit MAT2A activity and reduce cellular S-adeonsyl-methionine (SAM) which is a major donor of DNA methylation and protein methylation that regulate gene expression and tumor growth (para 0017). Thus Watt teaches a methionine cycle inhibitor that inhibits MAT2A. 
Regarding claim 10 Watt discloses the halogenated stilbene 4dd but never uses the terminology FIDAS-5.  Zhang discloses the halogenated stilbene FIDAS-5.  As evidenced by Zhang it appears that the halogenated stilbene 4dd is FIDAS-5 (compare Fig 16 of Watt to Fig 5E of Zhang).   For this reason Watt is being interpreted as disclosing the MAT2A inhibitor called FIDAS-5.
Regarding Claim 14 Watt teaches a method for the treatment of cancer by administering an effective amount of one or more halogenated stilbene analogs to a patient in need of such therapy.  Watt teaches that halogenated stilbene analogs inhibit the growth of malignant cancers (para 0110).  Watt teaches that the cancer can be treated by administering to the patient an effective amount of one or more of the halogenated stilbene analogs according to the present disclosure, or its derivative or a pharmaceutically acceptable salt thereof, optionally in a pharmaceutically acceptable carrier or diluent, either alone, or in combination with other known pharmaceutical agents (depending upon the disease to be treated). Treatment according to the present disclosure can also be by administration of the compounds and/or compositions of the present disclosure in conjunction with other conventional cancer therapies, such as radiation treatment or surgery or administration of other anti-cancer agents (para 0111). Here the recitation of “can” has been interpreted to mean that the halogenated stilbene analogs are not required to be 

  Regarding Claim 16 Watt teaches a method for the treatment of cancer by administering an effective amount of one or more halogenated stilbene analogs to a patient in need of such therapy.  Watt teaches that halogenated stilbene analogs inhibit the growth of malignant cancers (para 0110).  Watt teaches that the cancer can be treated by administering to the patient an effective amount of one or more of the halogenated stilbene analogs according to the present disclosure, or its derivative or a pharmaceutically acceptable salt thereof, optionally in a pharmaceutically acceptable carrier or diluent, either alone, or in combination with other known pharmaceutical agents (depending upon the disease to be treated). Treatment according to the present disclosure can also be by administration of the compounds and/or compositions of the present disclosure in conjunction with other conventional cancer therapies, such as radiation treatment or surgery or administration of other anti-cancer agents (para 0111). Here the recitation of “can” has been interpreted to mean that the halogenated stilbene analogs are not required to be administered with other conventional cancer therapies (they can be given by themselves).  In 


Response To Arguments
8.	In the response the Applicants traversed the rejections under 35 USC 103 over the combination of (i) Watt and Cavuoto and (ii) Watt, Cavuoto, and Zhang.  The Applicants argue that claims 1, 14, and 16 as amended require administering a methionine cycle inhibitor alone to the subject, without any other additional cancer therapies.  The Applicants argue that none of the cited references alone or in combination teach or suggest administering a methionine cycle inhibitor alone to the subject. 



9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDA HANEY/Primary Examiner, Art Unit 1634